Case 5:14-cv-01872-DSF-AFM Document 774 Filed 09/21/20 Page 1 of 2 Page ID #:38628




                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA




      ESTATE OF BETTY GOLDBERG,             EDCV 14-1872 DSF (AFMx)
          Plaintiff,
                                            Order re Request for Entry of
                       v.                   Partial Judgment

      GOSS-JEWETT COMPANY, INC.,
          Defendants.



         In the joint status report filed on September 10, 2020, certain
      Individual Defendants and Intervenors request an entry of partial
      judgment dismissing the claims against them and an entry of partial
      judgment dismissing the RCRA claims from the case.

            Judgments under Rule 54(b) must be reserved for the
            unusual case in which the costs and risks of multiplying
            the number of proceedings and of overcrowding the
            appellate docket are outbalanced by pressing needs of the
            litigants for an early and separate judgment as to some
            claims or parties. The trial court should not direct entry of
            judgment under Rule 54(b) unless it has made specific
            findings setting forth the reasons for its order. Those
            findings should include a determination whether, upon any
            review of the judgment entered under the rule, the
            appellate court will be required to address legal or factual
            issues that are similar to those contained in the claims still
            pending before the trial court. A similarity of legal or
            factual issues will weigh heavily against entry of judgment
            under the rule, and in such cases a Rule 54(b) order will be
Case 5:14-cv-01872-DSF-AFM Document 774 Filed 09/21/20 Page 2 of 2 Page ID #:38629




            proper only where necessary to avoid a harsh and unjust
            result, documented by further and specific findings.

      Morrison-Knudsen Co. v. Archer, 655 F.2d 962, 965 (9th Cir. 1981).

         The claims on which partial judgment is sought are based on similar
      legal and factual issues as the claims remaining in the case. This
      “weigh[s] heavily” against entry of partial judgment. That the
      Individual Defendants are elderly and would prefer to move forward
      with any appeals that the Estate of Betty Goldberg and 220 W.
      Gutierrez, LLC might file is insufficient and a delay in litigating any
      appeals would not be a “harsh and unjust result.” 1

          The request for entry of partial judgment is DENIED.

         To the degree that any clarification is needed, the Court’s September
      10 order granted summary judgment on the RCRA claims in favor of
      Darold Merritt, Donald George, and Carol George. See Dkt. 769 at 5
      (adopting analysis used in dismissing claims against Arthur Arns); id.
      at 17 (“The moving Individual Defendants’ motion for summary
      judgment is GRANTED.”). As more explicitly noted in the Arns’ order,
      Dkt. 573, the RCRA claims against the Individual Defendants fail for
      the same reasons as the CERCLA claims – there is no evidence that the
      Individual Defendants personally were responsible for any releases at
      the Property.

          IT IS SO ORDERED.



      Date: September 21, 2020             ___________________________
                                           Dale S. Fischer
                                           United States District Judge




      1Defendants and Intervenors provide no apparent justification for immediate
      entry of judgment on the RCRA claims.



                                           2
